DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-5, 21, 23, and 26 have been amended. Claims 2-3, 8-13, 17, 19, 22, and 24-25 have been cancelled. Claim 27 has been added.  Claims 1, 4-7, 14-16, 18, 20-21, 23, and 26-27 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1, 4-7, 14-16, 18, 20-21, 23, and 26 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Visosky (US 9485414 B2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 18, 20-21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visosky (US 9485414 B2).

Regarding claim 1, Visosky teaches a device comprising: 
a display that comprises a bezel, a hinge, a display area and a fixed camera, wherein the bezel comprises an inner perimeter and an outer perimeter that define a bezel width, wherein the inner perimeter defines the display area, and wherein the bezel comprises a bezel recess open along a portion of the inner perimeter adjacent to the display area (Fig. 1A; An embodiment of an adjustable video camera system 100 for a computer system 102 is as shown in FIGS. 1A through 1C. The adjustable video camera system 100 can include a lens 104 connected to a hub 108 by an arm or armature 112. The camera lens 104 can be any type of lens used for live capture video and that can communicate with a video processor and/or video driver of the computer system 102. [col 10 lines 36-49]); and 
an optical assembly operatively coupled to the display and positionable in the bezel recess within the bezel width via the hinge, wherein the optical assembly comprises an optical element that defines an origin of a view of the fixed camera, wherein the optical element comprises a reflector that is rotatably positionable about an axis of the hinge from a first position in the bezel recess to a second position directly in front of the display area of the display (By pivoting the hub 108, the arm 112 swings the camera 104 through the display area 124. As such, the hub 108, by pivoting about the pivot point, can position the lens 104 within some part of the display area 124 and can hold or position the lens 104 over a displayed image displayed in the display area 124. [col 10 lines 50-67]), wherein the optical assembly comprises a translucent portion that provides for viewing the display area of the display through the translucent portion wherein the optical element is positioned directly in front of the display area of the display (Fig. 2).

Regarding claim 4, Visosky teaches the device of claim 1, wherein the optical assembly comprises an arm (Fig. 1a-2: 112).

Regarding claim 5, Visosky teaches the device of claim 4, wherein the arm is rotatable via the hinge (Fig. 1a-1c: The hub 108 can pivot within some range of motion [col 10 lines 35-67]).

Regarding claim 6, Visosky teaches the device of claim 5, wherein the arm is rotatable in a plane substantially parallel to a plane of the display area (Fig. 1a-1c).

Regarding claim 7, Visosky teaches the device of claim 5, wherein the arm is rotatable in a plane substantially orthogonal to a plane of the display area (The hub 108 can pivot within some range of motion. That range of motion may include a 180° degree arc from point A 128 to point B 132 (shown in FIG. 1B). The bounds of the arc—whether 180° or some more acute angle—may be denoted and controlled by limit switches. [col 10 lines 35-67]).

Regarding claim 18, Visosky teaches the device of claim 1, wherein the translucent portion comprise at least a portion of an arm (Fig. 2).  

Regarding claim 20, Visosky teaches the device of claim 1, wherein the optical assembly comprises an adjustable coupling that adjusts the position of the optical element to adjust an angle of the view of the origin (The hub 108 can pivot within some range of motion. That range of motion may include a 180° degree arc from point A 128 to point B 132 (shown in FIG. 1B). The bounds of the arc—whether 180° or some more acute angle—may be denoted and controlled by limit switches. [col 10 lines 35-67]).

Regarding claim 21, Visosky teaches a device comprising: 
a display that comprises a hinge, a display area and a bezel that comprises an inner perimeter and an outer perimeter that define a bezel width, wherein the inner perimeter of the bezel defines the display area, and wherein the bezel comprises a bezel recess open along a portion of the inner perimeter adjacent to the display area (Fig. 1A; An embodiment of an adjustable video camera system 100 for a computer system 102 is as shown in FIGS. 1A through 1C. The adjustable video camera system 100 can include a lens 104 connected to a hub 108 by an arm or armature 112. The camera lens 104 can be any type of lens used for live capture video and that can communicate with a video processor and/or video driver of the computer system 102. [col 10 lines 36-49] ); and 
an optical assembly operatively coupled to the display and positionable in the bezel recess within the bezel width via the hinge, wherein the optical assembly comprises a camera that is rotatably positionable about an axis of the hinge from a first position in the bezel recess to a second position directly in front of the display area of the display (By pivoting the hub 108, the arm 112 swings the camera 104 through the display area 124. As such, the hub 108, by pivoting about the pivot point, can position the lens 104 within some part of the display area 124 and can hold or position the lens 104 over a displayed image displayed in the display area 124. [col 10 lines 50-67]), wherein the optical assembly comprises a translucent portion that provides for viewing the display area of the display through the translucent portion wherein the camera is positioned directly in front of the display area of the display (Fig. 2).

Regarding claim 23, Visosky teaches the device of claim 1, wherein the fixed camera comprises an aperture that is within the bezel width of the bezel (The camera can include one or more of an aperture, a lens, camera media, an image sensor, a processor, memory, etc. that enable the capture of the image. [col 8 lines 54-57]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Visosky in view of Schuster (US 6882358 B1).

Regarding claim 14, Visosky teaches the device of claim 1. Visosky does not teach the following limitations, however, in an analogous art, Schuster teaches wherein the reflector comprises a mirror (In a manner similar to that employed in systems 100 and 100A, video camera 102B, mirror 302, and partially-reflective plate 110 are configured such that a virtual extended FOV 127A of the video camera is directed such that is doesn't include light emitted from video display 104. [Col 8 lines 42-46)).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Schuster and apply them to Visosky. One would be motivated as such as One would be motivated as such as to enable participants to communicate with one another using eye-to-eye contact ([abstract]).


Regarding claim 15, Visosky in view of Schuster the device of claim 1. Visosky does not teach the following limitations, however, in an analogous art, Schuster teaches wherein the reflector comprises a prism (the system employs a secondary reflector 302 that enables the video camera to be deployed proximate to the video display. [Col 8 lines 31-41]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Schuster and apply them to Visosky. One would be motivated as such as One would be motivated as such as to enable participants to communicate with one another using eye-to-eye contact ([abstract]).

Regarding claim 16, Visosky in view of Schuster the device of claim 1. Visosky does not teach the following limitations, however, in an analogous art, Schuster teaches wherein the reflector is a first reflector and further comprising a second reflector (the system employs a secondary reflector 302 that enables the video camera to be deployed proximate to the video display. [Col 8 lines 31-41]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Schuster and apply them to Visosky. One would be motivated as such as One would be motivated as such as to enable participants to communicate with one another using eye-to-eye contact ([abstract]).

  Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Visosky in view of Ent (US 20170171528 A1).

Regarding claim 26, Visosky teaches the optical assembly for a display that comprises a frame, a bezel that comprises an inner perimeter and an outer perimeter that define a bezel width, a display area bounded by the inner perimeter of the bezel and a fixed camera within the bezel width, the optical assembly comprising: 
a connector for connection to the frame (Fig. 1A; An embodiment of an adjustable video camera system 100 for a computer system 102 is as shown in FIGS. 1A through 1C. The adjustable video camera system 100 can include a lens 104 connected to a hub 108 by an arm or armature 112. The camera lens 104 can be any type of lens used for live capture video and that can communicate with a video processor and/or video driver of the computer system 102. [col 10 lines 36-49]); and 
wherein the second leg comprises a translucent portion that provides for viewing the display area of the display through the translucent portion, and wherein the optical elements direct light from the second leg to the first leg and from the first leg to an aperture position of an aperture of the fixed camera (Fig. 2; (The camera can include one or more of an aperture, a lens, camera media, an image sensor, a processor, memory, etc. that enable the capture of the image. [col 8 lines 54-57])).
Visosky does not teach the following limitations, however, in an analogous art, Ent teaches an L-shaped member positionable via the connector, wherein the L- shaped member comprises optical elements, a first leg for extension along the frame and a second leg for extension in front of the display area of the display, wherein a width of the first leg is less than or equal to the bezel width, wherein a width of the second leg is less than or equal to the bezel width (Fig. 7-8),
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ent and apply them to Visosky. One would be motivated as such as to enable eye to eye contact during video conference.

	Regarding claim 27, Visosky in view of Ent teaches the optical assembly of claim 26. Ent teaches wherein the L-shaped member is translatably positionable along a top portion of the bezel to a side position wherein the first leg and the second leg align with the top portion of the bezel and a side portion of the bezel, respectively (Fig. 7-8). The same motivation used to combine Visosky in view of Ent in claim 26 is applicable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486